Citation Nr: 0927880	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-23 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served in the United States Army Reserve from May 
1957 to November 1957.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

1.  A Certification of Military Service shows that the 
Veteran had recognized United States Army Reserve service 
from May 12, 1957 to November 9, 1957. 

2.  The Veteran was not discharged from service due to a 
disability incurred or aggravated therein, nor is service 
connection in effect for any disability that would have 
justified a discharge from service.

CONCLUSION OF LAW

The legal criteria for eligibility for VA nonservice-
connected pension benefits have not been met.  38 U.S.C.A. 
§ 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.2, 3.3 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning the claim on appeal, there is no legal basis upon 
which the benefit may be awarded and the Appellant's claim 
must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The provisions of VCAA have no effect on an 
appeal where the law and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II.  Decision

The Veteran is claiming eligibility for nonservice-connected 
disability pension benefits.  

The law authorizes the payment for nonservice-connected 
disability pension benefits to a Veteran of a period of war 
who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521.

In order to establish eligibility for VA disability pension 
benefits, it is required, in part, that the individual in 
respect to whom pension is claimed be a Veteran who had 
active military, naval, or air service.  See 38 U.S.C.A. §§ 
101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined 
as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), 
(b).  "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  38 C.F.R. § 3.1.

Under 38 U.S.C.A. § 1521(j), a Veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such Veteran served in the active military, naval or air 
service: (a) for 90 days or more during a period of war; (b) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.

In this case, the Veteran served as a member of the United 
States Army Reserve from May 12, 1957, and was discharged 
from active service on November 9, 1957.  The service 
department's determination is binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

The applicable qualifying periods of war, for this case, are 
the Korean conflict and the Vietnam era.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.3(a)(3).  Korean conflict is the period 
beginning on June 27, 1950, and ending on January 31, 1955.  
The Vietnam era is the period beginning on August 5, 1964, 
and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. 
§ 3.2(f). 

The Veteran did not serve during a period of war as defined 
by law or regulation.  As the Veteran had no wartime service, 
he is ineligible for pension benefits.  See 38 U.S.C.A. § 
1521(j).  He has not submitted any information contrary to 
that provided to and used by the service department in its 
verification of his service.  In addition, the Board notes 
that the official document does not indicate, and the Veteran 
has not contended, that he had any service that would render 
him eligible for nonservice-connected pension.  See Sarmiento 
v. Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. § 3.8(a).

In this case, the law is dispositive, and eligibility for 
nonservice-connected pension benefits is precluded.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for nonservice-connected disability pension 
benefits is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


